Citation Nr: 0016255	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1993, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in October 1996.  It 
was remanded for further development.  In November 1997 the 
Board issued a decision denying the grant of the benefit 
sought on appeal.  The appellant entered an appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).  


REMAND

The appellant has claimed that the veteran's service 
connected anxiety neurosis caused or contributed to his death 
by cardiac arrest.  Service connection for anxiety neurosis 
was granted via a rating decision in November 1944.  At the 
time of his death this disability was rated as 30 percent 
disabling.  

In response to a joint motion for remand, the Court issued an 
order in April 1999.  The Court noted that in the October 
1996 remand the Board directed the RO to undertake further 
development of the claim, to include a review by a 
cardiologist.  Subsequently a review of the claim was 
conducted, and an opinion entered, by the VA Chief of 
Administrative Medicine.  The Board relied on this opinion in 
the November 1997 denial, however, this opinion was not 
provided by a cardiologist, as had been initially requested.  

The Court noted that the appellant has a right to compliance 
with remand orders, and where remand orders are not complied 
with the Board errs in failing to assure compliance.  The 
Court directed the Board to remand the claim for compliance 
with the October 1996 remand.  The Court also noted that 
records from Oakland Park VA clinic, which were not contained 
in the claims folder at the time of the Board decision, have 
been counter-designated by the appellant.  The Court directed 
the Board to include these records in the readjudication.  

Therefore, this claim is REMANDED to the RO for the 
following:

1.  A cardiologist should review all of 
the evidence and provide an opinion as to 
whether it is as least as likely as not 
that the veteran's anxiety neurosis 
caused or contributed substantially or 
materially to the cause of his death.  

2.  The RO should review the records 
added to the claims folder subsequent to 
the Board's decision and readjudicate the 
claim under all applicable criteria.  If 
the benefit sought remains denied the RO 
should provide the appellant and her 
representative a supplemental statement 
of the case and adequate time to respond.

Thereafter the case should be returned to the Board for 
further appellate review.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




